UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7300



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEE GREEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-558; CA-02-1988-4-22)


Submitted:   May 13, 2005                   Decided:   June 2, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Lee Green, Appellant Pro Se. Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terry Lee Green seeks to appeal the district court’s

order construing his motion filed under 18 U.S.C. § 3742(a) (2000)

as a motion filed under 28 U.S.C. § 2255 (2000) and dismissing it

as successive.    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Green has not made the

requisite   showing.       Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                  - 2 -